United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-41446
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MANUEL PATINO-DE LA TORRE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-1602-1
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Manuel Patino-De La Torre (“Patino”) appeals his guilty plea

conviction and 70-month sentence for illegal reentry into the

United States following an aggravated felony conviction in

violation of 8 U.S.C. § 1326.   For the first time on appeal,

Patino argues that the sentencing provisions of 8 U.S.C.

§ 1326(b)(1) & (b)(2) are unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41446
                               -2-

     Patino acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issue for Supreme Court review.   Apprendi

did not overrule Almendarez-Torres.   See Apprendi, 530 U.S. at

489-90; United States v. Mancia-Perez, 331 F.3d 464, 470 (5th

Cir.), cert. denied, 124 S. Ct. 358 (2003).

     AFFIRMED.